Citation Nr: 0915058	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastroesophageal 
reflux disease (GERD), claimed as a stomach disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDING OF FACT

The Veteran's GERD originated during his active military 
service.  


CONCLUSION OF LAW

The Veteran's GERD was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
GERD.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service treatment records (STRs) 
shows he underwent an enlistment examination in November 
1942.  There were no digestive or gastric abnormalities 
listed on that examination report.  The Veteran also 
underwent another physical when he reported for active duty 
in March 1943.  There were no digestive or gastric 
abnormalities listed on that examination report.

In August 1944 the Veteran was hospitalized for what was 
originally diagnosed as dysentery.  He reported a one month 
history of abdominal cramping and diarrhea.  The Veteran 
initially responded well to treatment; however, later in 
August 1944 it was determined that the Veteran had malaria.  
The Veteran was treated for malaria, but he continued to have 
recurrences of the disease through December 1944.  The 
Veteran also continued to have severe abdominal symptoms, 
which were originally thought to be a result of the treatment 
for malaria.  

During this period of hospitalization two separate 
gastrointestinal (GI) series were performed to determine the 
etiology of the Veteran's abdominal symptoms.  After the 
first GI series, the Veteran was diagnosed with a duodenal 
ulcer based on the finding of a mild deformity.  However, a 
repeat GI series in September 1944 was completely normal.  It 
was noted in a December 7, 1944, progress note that the 
Veteran had been experiencing mild heartburn prior to his 
hospitalization in August 1944.  

In December 1944 it was noted that the Veteran's abdominal 
symptoms were a result of a hysterical reaction and he was 
diagnosed with neuropsychosis.  The Veteran remained in the 
hospital until March 1945, receiving treatment for 
neuropsychosis to include his abdominal symptoms.  

In July 1945 the Veteran was again hospitalized for abdominal 
symptoms; including constant epigastric cramps, post-prandial 
nausea with occasional vomiting (especially after eating 
spiced or acid foods), insomnia, and anorexia.  After tests 
were performed he was found to have ankylostomiasis, which 
cleared up after two rounds of treatment.  The Veteran's 
abdominal symptoms persisted even after the treatment for 
ankylostomiasis was completed.  At this time all malaria 
smears were negative and a GI series disclosed no pertinent 
abnormality.  His symptoms began to improve, but the Veteran 
remained in the hospital until he was separated from active 
service in December 1945.  Part of this hospital stay was in 
an open ward.

The Veteran underwent a separation examination in December 
1945.  The report of that examination report notes the 
Veteran history of gastrointestinal problems, but does not 
show that he was currently found to have any digestive system 
disorder.

In recent years, the Veteran has received VA outpatient 
treatment for several conditions, to include GERD.  In a 
March 2006 treatment note, it was stated that one of the 
Veteran's current problems is GERD which was found on an 
Upper GI series in February 2003.  There are no records of 
this x-ray series associated with the file.  In a May 2006 
treatment note, it was stated that the Veteran suffers from 
nocturnal heartburn with symptoms at times during the day.  
The treatment notes also indicate that the Veteran is seen 
for heartburn medication management at the VA medical center 
and that Prilosec is the Veteran's medication of choice.

In May 2007 the Veteran was afforded a VA digestive 
examination.  At this examination the Veteran reported that 
he has continued to experience heartburn since his military 
service.  He reported that he had an upper endoscopy several 
years ago, which showed gastritis.  The Veteran reported that 
he had been taking Omeprazole, 20 milligrams twice daily, for 
the past 6-7 years.  Prior to the Omeprazole the Veteran 
reported that he took Zantac, Tums, and other over-the-
counter remedies to relieve his heartburn.  The Veteran also 
reported that his abdominal pain is worse with spicy hot food 
and he has had to modify his diet, which relieves his 
symptoms somewhat.  The Veteran reported that he still has 
heartburn daily.  He described his episodes as occurring 
approximately twice a day, lasting for several minutes, and 
manifesting as abdominal pain and heartburn.  At this 
examination the Veteran denied rectal bleeding, constipation, 
diarrhea, nausea, vomiting, and weight loss.

The examiner diagnosed the Veteran with GERD and opined that 
it was not secondary to the Veteran's treatment for malaria 
while in service, as the Veteran is no longer receiving 
treatment for malaria and his symptoms have continued.

In July 2007 VA received a letter from the Veteran's private 
physician, Dr. J.C.  Dr. J.C. stated that the Veteran has 
told him a great deal about his experiences in the military, 
to include information regarding his treatment in a 
psychiatric ward.  Dr. J.C. stated that since the time of the 
Veteran's separation from active service the Veteran has 
suffered a very difficult stomach.  He stated the Veteran 
experiences heartburn, gas, stomach cramps, and indigestion 
often.  Dr. J.C. also stated that it was his opinion that all 
of these symptoms date back to the Veteran's "difficult" 
time in the service.

Although the evidence discussed does not show a formal 
diagnosis of GERD while the Veteran was on active duty, there 
is mention in his medical records that he had experienced at 
least mild heartburn since before July 1944.  Also, the 
Veteran's STRs show a long history of abdominal symptoms that 
persisted for the majority of his service.  The Board 
accordingly finds the STRs clearly document a significant 
history of abdominal disorders during military service.

The Veteran asserts he continued to experience abdominal 
complaints after his discharge from service.  The Veteran is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995), see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition, the Board has found no reason to 
doubt the Veteran's credibility.

Further, the Board notes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran's private physician stated that it is his belief that 
the Veteran's stomach symptoms date back to his time in the 
service.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  In this case, Dr. J.C.'s 
opinion regarding direct service connection is not 
controverted by any other medical evidence of record.  In 
this regard, the Board notes that the VA physician provided 
an opinion that the Veteran's GERD is not related to his 
treatment for malaria in service, but did not address whether 
the Veteran's GERD had its onset during service.
  
In sum, the Board finds the evidence shows the Veteran has a 
current abdominal disorder, GERD, that originated during his 
active military service.  Accordingly, service connection for 
GERD on a direct basis is warranted. 


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


